Citation Nr: 0921569	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army during World 
War II, from October 1942 to December 1944.  He died in April 
2006.  The Appellant is his surviving spouse (widow).  She 
appealed to the Board of Veterans' Appeals (Board) from an 
August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran had four service-connected disabilities at 
the time of his death:  hearing loss rated as 70-percent 
disabling, tinnitus rated as 10-percent disabling, limitation 
of motion of the right ring finger, rated as 10-percent 
disabling, and pleural effusion, rated noncompensable (i.e., 
0 percent), for a combined 80 percent rating since July 31, 
2000.  He also had had a total disability rating based on 
individual unemployability (TDIU) effectively since July 31, 
2000.

2.  According to VA rating decisions issued during his 
lifetime, the Veteran did not have a disability that was 
continuously rated totally disabling for 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war (POW), and he died more than 5 years after 
separating from service.

3.  According to his death certificate, the immediate cause 
of the Veteran's death in April 2006 was recurrent aspiration 
pneumonia of 3 days' duration due to or as a consequence of 
unspecified dementia with oropharyngeal dysfunction of 4 
weeks' duration; chronic gastrointestinal (GI) bleeding, 
unspecified, is listed as an other significant condition 
contributing to death, but not resulting in the underlying 
cause.

4.  These terminal conditions were unrelated to his military 
service and not caused or aggravated by any of his service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria are not met for DIC under the provisions of 
38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.22 (2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(k). 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regards to the claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, the provisions of the Veterans Claims 
Assistance Act (VCAA) have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 
(June 23, 2004).



Further regarding claims for DIC benefits, including 
concerning the other claim at issue in this appeal for cause 
of death, § 5103A VCAA notice must include:  (1) a statement 
of the conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A May 2006 letter from the RO advised the Appellant of the 
type of evidence needed to substantiate her cause-of-death 
claim and explained what evidence VA was obligated to obtain 
or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373- 74 (2002).  It further deserves mentioning 
that the RO issued that May 2006 VCAA notice letter before 
initially adjudicating her claim in the August 2006 decision 
at issue in this appeal, the preferred sequence.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  But that letter admittedly did not comply with Hupp 
insofar as advising her of the Veteran's service-connected 
disabilities when he died and by providing an explanation of 
the evidence and information required to substantiate her 
cause-of-death claim based on these service-connected 
disabilities or, alternatively, based on a condition not yet 
service connected.  In her September 2006 notice of 
disagreement (NOD), however, on VA Form 21-4138, she 
evidenced her actual knowledge of the disabilities that were 
service connected and the need for her to show these 
disabilities either caused or contributed substantially or 
materially to his death.  More specifically, she spoke of how 
his death was directly related to his service-connected 
pleural effusion.



Clearly then, the Appellant-widow is well aware of the 
requirement to somehow link the Veteran's death to his 
military service - including especially by way of his 
service-connected pleural effusion.  Cf. Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  She is not alleging, and the 
evidence does not otherwise suggest, that his death was in 
any way related to a condition not yet service connected at 
the time of his death.  So not receiving additional VCAA 
notice, concerning a circumstance not claimed, is not 
prejudicial, meaning harmless error.  38 C.F.R. § 20.1102.

Even prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
Appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Here, for the reason mentioned, the Appellant-widow has 
demonstrated her actual knowledge of the evidence required to 
substantiate her cause-of-death claim, including in terms of 
showing that a service-connected disability, and in 
particular the Veteran's pleural effusion, either caused or 
contributed substantially or materially to his death.  
Moreover, the Supreme Court of the United States recently 
held in Shinseki v. Sanders, 556 U. S. ___ (2009), that the 
Appellant, not VA, has the burden of showing why a VCAA 
notice error is prejudicial.  This holding of the United 
States Supreme Court overturned the lower Federal Circuit 
Court's holding Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007), that any error in a VCAA notice, concerning 
any element of a claim, is presumed prejudicial, and that VA 
then bears the burden of rebutting this presumption.  The 
Appellant-widow has not alleged any prejudicial error in the 
VCAA notice she received (or did not receive, including in 
terms of the requirements set forth in Hupp).

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA records - including the 
reports of his VA compensation examinations, and private 
treatment records.  The Appellant also submitted a copy of 
his death certificate.  There is no indication of additional 
evidence that needs to be obtained.  VA has done everything 
reasonably possible to assist her with her claims for 
benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).

VA has not obtained a medical opinion concerning the claims 
for death benefits.  In DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 
U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion or examination for a 
DIC claim, but that it does require VA to assist a claimant 
in obtaining such whenever it is necessary to substantiate 
the DIC claim.  The Federal Circuit Court added that there 
was no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly 
limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA 
to a Veteran, and therefore does not pertain to a DIC claim. 
Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) 
(holding that, in the context of a DIC claim, VA must also 
consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).

Here, as already alluded to, the Appellant is contending the 
Veteran's service-connected pleural effusion, rated at the 
noncompensable level (of 0 percent) since his discharge from 
service in 1944, caused or contributed substantially or 
materially to his death.  But none of his medical treatment 
records from the months leading up to his death lists pleural 
effusion as a then current medical issue; instead, by all 
accounts it was completely asymptomatic.  Additionally, his 
death certificate does not list pleural effusion or any other 
lung condition as a cause of his death or substantial or 
material contributing factor.  Therefore, an opinion is not 
needed to fairly decide the appellant's cause-of-death claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.. 

II.  DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, the 
Appellant still may have been "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).

As indicated, in order for DIC benefits to be awarded to the 
Appellant under the provisions of 38 U.S.C.A. § 1318, it must 
be established that the now deceased Veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  This is because 
records show he was not a former prisoner of war (POW) and 
was not continuously rated totally disabled for a period of 
not less than five years from the date of his discharge from 
active duty - which was in 1944, so those parts of § 1318 
are clearly inapplicable.

According to 38 C.F.R. § 3.22, the Veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
by showing "hypothetical" entitlement.  Rodriguez v. Peake, 
511 F.3d 1147, 1156 (Fed. Cir. 2008).

At the time of his death, the Veteran was service connected 
for four disabilities.  He had had a noncompensable (i.e., 0 
percent) rating for pleural effusion effectively since 1944.  
He also had had compensable disabilities effectively since 
July 31, 2000, hearing loss rated at 70-percent disabling, 
tinnitus rated at 10-percent disabling, and limitation of 
motion of right ring finger rated at 10-percent disabling.  
As well, he had had a TDIU effectively since July 31, 2000.

Thus, the Veteran had the required total rating when he died 
in April 2006, but he had not had it for the required 10 
years.  Instead, his total disability rating was in effect 
for only about six years immediately preceding his death, so 
he unfortunately fell four years short of the 10-year 
requirement under § 1318(b).

The Board must next address whether the Veteran was "entitled 
to receive" compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  
According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case (the other subsections of 
the regulation involve other circumstances inapplicable here 
such as the withholding or waiver of payment) "entitled to 
receive" means that, at the time of death, the Veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because he had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of disability 
evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3).

Here, though, there is no specific contention that any of the 
RO's rating decisions promulgated during the Veteran's 
lifetime were clearly and unmistakably erroneous.

For these reasons and bases, the preponderance of the 
evidence is against the Appellant's claim for § 1318 DIC.  
And since the preponderance of the evidence is against her 
claim, there is no reasonable doubt to resolve in her favor, 
and her claim must be denied.  38 C.F.R. § 4.3.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



III.  Cause of Death

The Appellant is also trying to establish her entitlement to 
service connection for the cause of the Veteran's death.  In 
particular, as already explained, she contends that his 
service-connected pleural effusion either caused or 
contributed substantially or materially to his death.  
However, for the reasons and bases discussed below, the Board 
finds that his death was unrelated to his military service - 
including to this service-connected disability, so her claim 
must be denied.

The Veteran's death certificate indicates his immediate cause 
of death was recurrent aspiration pneumonia of 3 days' 
duration due to or as a consequence of unspecified dementia 
with oropharyngeal dysfunction of 4 weeks' duration.  
His death certificate also lists chronic gastrointestinal 
bleeding, unspecified, as an other condition significantly 
contributing to death but not resulting in the underlying 
cause.

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b).  A contributory cause of death is 
one which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, 
by their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

So to establish her entitlement to cause-of-death benefits, 
the Appellant must somehow link the Veteran's death to his 
military service - including as she is specifically alleging 
by way of his already service-connected pleural effusion.  
Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
And as a lay person, she does not have the necessary medical 
training and/or expertise to establish this necessary link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records (STRs) do not mention 
any relevant complaints, treatment or diagnosis of dysphagia 
or dementia while he was in the military during World War II.  
38 C.F.R. § 3.303(b).  Nor is there any mention of aspiration 
pneumonia or associated pathology.  Indeed, the death 
certificate indicates these conditions were of far more 
recent onset - only 4 weeks immediately preceding the 
Veteran's death in the case of the dementia and dysphagia and 
even less, only 3 days, for his aspiration pneumonia.  Thus, 
in the absence of any difficulty swallowing or any symptoms 
of brain disease in service, his service treatment records 
provide highly probative evidence against his widow-
Appellant's cause-of-death claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

As there is no record of relevant symptoms, diagnosis or 
treatment in service, chronicity of disease in service is not 
established, in turn requiring a showing of continuity of 
symptomatology after service to support the claim and medical 
evidence linking the continuous symptomatology to the claimed 
conditions, dementia and recurrent aspiration pneumonia.  
See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
There is no such evidence in this particular instance.

The post-service evidence of record indicates the Veteran was 
not diagnosed with Alzheimer's disease until shortly before 
his death, approximately 60 years after his discharge from 
service.  A May 2006 medical record attributes his physical 
decline to the progression of his brain disease, to include 
his inability to swallow and resulting aspiration pneumonia.  
Such a long lapse of time between the conclusion of his 
military service and the initial symptoms of dementia and 
subsequent dysphagia and recurrent aspiration pneumonia 
provide further compelling evidence against the claim for 
service connection for the cause of his death.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Appellant has not submitted any medical nexus opinion 
addressing the etiology of the Veteran's terminal dementia 
and recurrent aspiration pneumonia, especially in terms of 
attributing these fatal conditions to his military service, 
such as by way of his service-connected pleural effusion.  
Indeed, upon review of all the evidence submitted, there is 
no opinion linking any of the causes of his death to his 
military service that, again, ended 60 years earlier.  There 
equally is no medical nexus evidence indicating or even 
suggesting that his service-connected hearing loss, tinnitus, 
finger disability or pleural effusion either caused or 
chronically aggravated the conditions that caused his death, 
to otherwise secondarily relate his death to his military 
service.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 
Vet. App.. 439, 448 (1995).  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999)

The Appellant steadfastly maintains that the Veteran's 
aspiration pneumonia was related to his service-connected 
pleural effusion.  Although she no doubt sincerely believes 
this, such as to suggest a correlation between his death and 
his military service, she simply lacks the medical training 
and expertise needed to render a probative opinion on this 
determinative issue.  That is to say, while she is competent 
to testify concerning symptoms (e.g., difficulty swallowing, 
difficulty breathing, inability to remember things, etc.) 
that she personally observed the Veteran experience, she does 
not have the necessary competence to attribute these symptoms 
to a specific disability - including in particular a 
service-connected disability like his pleural effusion.  And 
this also, in turn, precludes her from establishing the 
required linkage between his service and eventual death.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

Absent evidence of this required nexus, service connection 
for the cause of the Veteran's death is not warranted.  
Moreover, because the preponderance of the evidence is 
against the Appellant's claim, the benefit-of-the-doubt 
doctrine does not apply and her claim must be denied.  
38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.

The claim for service connection for the cause of the 
Veteran's death also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


